Exhibit 10.4


PROMISSORY NOTE

                            

         

December 31, 2003

U.S. $2,194,124.00

Carlsbad, California

FOR VALUE RECEIVED, the undersigned nSTOR TECHNOLOGIES, INC., a Delaware
corporation with its principal place of business at 6190 Corte Del Cedro Road;
Carlsbad, California, 92009 (hereinafter called “Maker”), hereby promises to pay
to the order of Cenvill Recreation, Inc., a Delaware corporation, with its
principal place of business at 100 Century Boulevard, West Palm Beach, Florida
33417 (hereinafter called “Payee”), at the address of Payee’s principal place of
business stated above, or at such other place as the Payee may designate in
writing, the sum of TWO MILLION ONE HUNDRED NINETY FOUR THOUSAND ONE HUNDRED
TWENTY FOUR Dollars ($2,194,124.00) (the “Principal Amount”), plus interest on
the outstanding balance of the Principal Amount at the rate of eight percent
(8%) per annum, from the date hereof until the date when said sum is paid in
full in accordance with the terms hereof.  The entire Principal Amount plus all
accrued interest thereon shall be due and payable in full on April 30, 2004.

This Note amends and restates, as of the date hereof, three promissory notes,
made in favor of Maker in the aggregate principal amount of TWO MILLION ONE
HUNDRED THOUSAND Dollars ($2,100,000.00) listed on Exhibit A attached hereto
(the “Initial Notes”).  The Principal Amount of this Promissory Note includes
$94,124, representing the aggregate amount of interest accrued but unpaid under
the Initial Notes through the date hereof.

It is expressly agreed that this Promissory Note evidences a TWO MILLION ONE
HUNDRED NINETY FOUR THOUSAND ONE HUNDRED TWENTY FOUR Dollars ($2,194,124.00)
revolving line of credit.  The Principal Amount which may be outstanding at any
time under such line of credit shall not exceed TWO MILLION ONE HUNDRED NINETY
FOUR THOUSAND ONE HUNDRED TWENTY FOUR Dollars ($2,194,124.00).  However, this
limitation shall not be deemed to prohibit Payee from advancing any sum, which
may, in Payee’s sole and exclusive discretion, be necessary or desirable in
order to protect and preserve the effect and enforceability of this Promissory
Note.  Within the limits and subject to the terms and conditions hereof, the
Maker may borrow, repay and re-borrow under the revolving line of credit
evidenced by this Promissory Note and all shall be subject to the terms and
conditions of this Promissory Note.

Upon the failure by Maker to pay interest in full on or before the date when due
hereunder, the entire unpaid amount of this Note shall thereupon be immediately
due and payable, and the Payee shall have all rights and remedies provided under
this Note.

Maker shall have the right, in Maker’s discretion at any time, without payment
of premium or penalty, to repay in whole or in part the unpaid balance of this
Note.

This Note shall be governed by and construed under the laws of the State of
Florida.  The exclusive venue for any litigation in connection with or arising
out of this Note shall be Palm Beach County, Florida, and the Maker hereby
consents and submits to the jurisdiction of the state and federal courts sitting
in Palm Beach County, Florida.

MAKER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE.

nSTOR TECHNOLOGIES, INC.


By: /s/ Thomas L. Gruber
Name: Thomas L. Gruber
Title:   Acting President, Chief Operating and
           Financial Officer


EXHIBIT A (Initial Notes)

             Date of Initial
Note                                                                Principal
Amount

             December 30,
2002                                                                      
$560,000
             April 23,
2003                                                                         
       540,000
             June 30,
2003                                                                         
     1,000,000

                       
Total                                                                           
   $2,100,000
